--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 31, 2008, (the
“Effective Date”) is by and among Capital City Energy Group, Inc., a Nevada
corporation (“CETG”), Hotwell Services, Inc. (the “Company”) and Joseph Sites
(“Executive”).


W I T N E S S E T H:


A.           CETG has, simultaneously with the execution of this Agreement,
acquired all of the capital stock of the Company pursuant to that certain
Agreement and Plan of Merger dated as of December 31, 2008 (the “Merger
Agreement”) by and among the Company, CETG, Hotwell Acquisition Corporation,
Executive, Hotwell Ges.m.b.H. and NPS Bahrain.


B.           The Company desires to employ Executive and Executive desires to
accept such employment.


C.           The Company and Executive desire to set forth in this Agreement the
terms, conditions and obligations of the parties with respect to such
employment, and this Agreement is intended by the parties to supersede all
previous understandings, whether written or oral, concerning such employment.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, the parties agree as follows:


1. Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment, as an Executive Vice President of CETG and the President of
the Company subject to the terms and conditions hereof.  Executive shall have
the normal duties, responsibilities and authority of such position, subject to
the power of the Company’s board of directors (the “Board”) to limit such
duties, responsibilities and authority and to override actions of such
position.  In connection with the duties to be performed pursuant to this
Agreement, Executive shall report directly to the Board.
 
2. Term.  This Agreement shall commence as of the date hereof and terminate two
years (2) years thereafter (the “Term”); provided, however, that after the first
anniversary of the Effective Date, the Term shall be automatically extended on a
daily basis (the “Renewal Date”) such that the Term terminates one (1) year from
such Renewal Date, unless terminated earlier pursuant to Section
6.  Notwithstanding anything herein to the contrary, Executive understands that
Executive is an employee at-will and Executive’s employment with the Company may
be terminated by the Company, with or without Cause (as defined in Section 6) at
any time.
 
3. Compensation.
 
(a) Base Salary.  During the Term of this Agreement, the Company agrees to pay
Executive an annual base salary of $240,000, (the “Base Salary”).  The Base
Salary shall be payable in accordance with the Company’s regular payroll
schedule.  Additionally, Executive’s Base Salary, including any bonuses and
other benefits provided herein, may be increased as determined by the Board.
 
(b) Bonus.  Executive will be eligible to receive a discretionary bonus as
determined by the Board.
 
(c) Equity Awards.
 
(1) Equity Award.  As of the Effective Date, CETG agrees to grant to Executive a
non-qualified option to purchase 920,000 shares of common stock of the Company
for a strike price equal to $1.80 per share (the “Employee Option”), per the
terms of an option agreement between Executive and the Company, in substantially
the form attached hereto as Exhibit A to this Agreement (the “Option
Agreement”).  In accordance with the Option Agreement, this Employee Option
shall vest in three equal installments over a three (3) year period and shall be
exercisable by Executive immediately following the date such grant vests (but
only to the extent vested) and may be exercised in whole or in part (subject to
securities laws and any corporate policies applicable to executives of CETG).
Executive is responsible for all federal and state taxes on any taxable income
due to the exercise of the Employee Option.  The Employee Option shall have a
five year term, and any shares not exercised on or before the fifth year shall
be forfeited.
 
(2) Performance Options.  Executive shall be granted options on an annual basis
to purchase common stock of CETG in the event the Company attains net income
before taxes for the calendar years of the Company during the Term, with the
number of options to be granted each year equal to five percent (5%) of the
Company’s actual net income before taxes divided by the closing price of CETG
common stock on December 31 of each year during the Term in which the Company
has net income (the “Performance Options”).  The Performance Options, if issued,
will be substantially similar to the Option Agreement (but without any vesting),
with the strike price of such options equal to the closing price of CETG common
stock on December 31 of the year in which the Performance Option was
earned.  Notwithstanding anything to the contrary contained herein, the maximum
amount of performance options to be issued annually will be limited to the
Company’s first $100,000,000 of net income (meaning Executive’s portion will be
options in the amount of $5,000,000).  The issuance of Performance Options  will
be on an annual basis, and is subject to Executive being employed by the Company
or CETG on December 31 of the year in which the Performance Option is
earned.  The determination of the Company’s actual net income before taxes will
be based on the audited financial statements of CETG.
 

--------------------------------------------------------------------------------


 
(3) In addition to the vesting of Executive’s options provided elsewhere in this
Agreement, upon a Change of Control (as defined herein) Executive’s unvested
options shall become vested as follows:
 
a. Employee Options.  With regard to Employee Options, 100% of such options
shall vest immediately prior to the completion of a Change in Control, unless,
at the time of completion of such Change in Control transaction, the unvested
options are substituted or continued by the acquirer, regardless of whether
Executive’s employment is terminated.
 
b. Performance Options.  With regard to Performance Options, such options shall
vest as follows: (A) 50% shall vest immediately if at anytime after the
occurrence of a Change in Control or the announcement of a Change in Control the
price per share of CETG’s common stock equals or exceeds $2.00, and (B) 100%
shall vest immediately if at anytime after the occurrence of a Change in Control
or the announcement of a Change in Control the price per share of CETG’s common
stock equals or exceeds $5.00, each adjusted for stock splits and
dividends.  Upon the completion of a Change in Control, any such Performance
Options that remain unvested after the application of provisions (A) and (B) of
this Section shall expire.
 
(4) “Change in Control” with respect to CETG, means the occurrence of any of the
following:
 
a. any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose CETG or any subsidiary of CETG, including the Company, or any employee
benefit plan of CETG or any subsidiary of CETG, or any person or entity
organized, appointed or established by CETG for or pursuant to the terms of such
plan which acquires beneficial ownership of voting securities of CETG, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities of CETG representing fifty-one percent
(51%) or more of the combined voting power of CETG’s then outstanding
securities; provided, however, that no Change of Control shall be deemed to have
occurred as the result of an acquisition of securities of CETG by CETG which, by
reducing the number of voting securities outstanding, increases the direct or
indirect beneficial ownership interest of any person to fifty-one percent (51%)
or more of the combined voting power of CETG’s then outstanding securities, but
any subsequent increase in the direct or indirect beneficial ownership interest
of such a person in CETG shall be deemed a Change of Control; and provided
further that if the Board determines in good faith that a person who has become
the beneficial owner directly or indirectly of securities of CETG representing
fifty-one percent (51%) or more of the combined voting power of CETG’s then
outstanding securities has inadvertently reached that level of ownership
interest, and if such person divests as promptly as practicable a sufficient
amount of securities of CETG so that the person no longer has a direct or
indirect beneficial ownership interest in fifty-one percent (51%) or more of the
combined voting power of CETG’s then outstanding securities, then no Change of
Control shall be deemed to have occurred; and
 
b. the shareholders of CETG approve a plan of complete liquidation of CETG, an
agreement for the sale or disposition of CETG or all or substantially all of
CETG’s assets, or a plan of merger or consolidation of CETG with any other
corporation, except for a merger or consolidation in which the security owners
of CETG immediately prior to the merger or consolidation continue to own at
least fifty percent (50%) of the voting securities of the new (or continued)
entity immediately after such merger or consolidation.
 
(d) Other Benefits.  During the Term of this Agreement, Executive shall be
entitled to participate in all other benefits, perquisites, vacation days,
benefit plans or programs of the Company which are available generally to office
employees and other executives of the Company in accordance with the terms of
such plans, benefits or programs.  Executive will be entitled to five (5) weeks
of vacation per calendar year as long as the scheduling of Executive’s vacations
do not interfere with the Company’s normal business operations.  Unused vacation
and sick days may not be carried over to another year.
 
(e) Expenses.  Executive shall be reimbursed for Executive’s reasonable expenses
related to and for promoting the business of the Company, including expenses for
entertainment, travel and similar items that arise out of Executive’s
performance of services under this Agreement, and any such expenses paid by
Executive from Executive’s own funds shall be promptly reimbursed to Executive
by the Company in accordance with the policies and procedures of the Company in
effect from time to time.  Relocation expenses of Executive are not reimbursable
expenses.
 
(f) Auto.  Executive shall be provided a vehicle at the Company’s expense during
the Term of this Agreement.
 
Extent of Service.  Executive shall devote substantially all of Executive’s
reasonable work time, attention and energies to the business of the
Company.  During the Term of this Agreement, Executive may engage (whether or
not during normal business hours) in any other business, professional or
educational activity, whether or not such activity is pursued for gain, profit
or other pecuniary advantage, provided that it does not unreasonably interfere
with Executive’s duties hereunder and does not violate the covenants contained
in Section 5.
 

- 2 -

--------------------------------------------------------------------------------


 
 
5. Covenants Regarding Confidential Information and Other Matters.  All payments
and benefits to Executive under the Agreement shall be subject to Executive’s
compliance with the provisions of this Section 5.  For purposes of this Section
5, the term “Company” shall mean, the Company, CETG and any direct or indirect
wholly or majority owned subsidiary of CETG, including, but not limited to,
Capital City Petroleum, Inc., Avanti Energy Partners LLC and Eastern Well
Services, LLC.
 
(a) Confidential Information.  Executive acknowledges that in Executive’s
employment Executive is or will be making use of, acquiring or adding to the
confidential information of the Company which includes, but is not limited to,
memoranda and other materials or records of a proprietary nature; potential
business acquisitions; technical information regarding the operations of the
Company; and records and policy matters relating to finance, personnel,
management and operations.  Therefore, in order to protect the confidential
information of the Company and to protect other employees who depend on the
Company for regular employment, Executive agrees that Executive will not in any
way utilize any of said confidential information except in connection with
Executive’s employment by the Company, and except in connection with the
business of the Company, Executive will not copy, reproduce, or take with
Executive the original or any copies of said confidential information and will
not directly or indirectly divulge any of said confidential information to
anyone without the prior written consent of the Company.  Notwithstanding
anything to the contrary, confidential information shall not include information
that (a) becomes generally available to the public other than as a result of a
disclosure by Executive, or (b) becomes available to Executive on a
non-confidential basis from a source other than the Company; provided that such
source is not known by Executive to be bound by a confidentiality agreement with
or other legal or fiduciary obligation to the Company.
 
(b) Non-Competition.  Executive agrees that for a period commencing on the date
of this Agreement and continuing for the greater of (i) two (2) years or (ii)
one (1) year after the termination of Executive’s employment with the Company
(such period is referred to as the “Restricted Period”), not to own, operate or
become interested, directly or indirectly, in any business that competes,
directly or indirectly, in the wireline business or in any other business in
which the Company is then engaged or otherwise conducting in which Executive
performs substantial services relating to such other business (provided that
during the portion of the Restricted Period after the Term hereof, such other
business, if applicable, shall be measured as of the end of the Term of this
Agreement), whether as an individual proprietor, franchisee, partner, joint
venturer, stockholder, principal, investor, trustee, employee or any other
similar relationship or capacity in any state in which the Company operates its
wireline business or other business to which Executive performs substantial
services for the Company (as of the Effective Date such states include Ohio,
Pennsylvania and West Virginia); provided, however, that the foregoing shall not
prohibit the ownership of less than two percent (2%) of the outstanding shares
of stock of any corporation engaged in any business, which shares are regularly
traded on a national securities exchange or in any over-the-counter market.
 
(c) Non-Solicitation of Employees.  Executive agrees during the Restricted
Period not to directly or indirectly, by sole action or in concert with others,
induce or influence, or seek to induce or influence any person who is engaged by
the Company as an employee, agent, independent contractor, or otherwise to leave
the employ of the Company or any successor or assign, or to hire any such
person.
 
(d) Non-Solicitation of Customers.  Executive agrees during the Restricted
Period not to directly or indirectly, by sole action or in concert with others,
solicit or attempt to solicit the business of any customers or clients (and
their successors or assigns) of the Company with which the Company has done
business with during the prior one (1) year period from the date of the
termination of this Agreement or for which Executive solicited orders (whether
successful or not) on behalf of the Company during such period, with respect to
products or activities similar to those solicited by the Company during such
period.
 
(e) Survival.  The restrictive covenants contained in this Section 5 shall
survive the termination of this Agreement.  Executive agrees that the covenants
contained in this Section 5 are reasonable with respect to their duration and
scope.
 
(f) Remedies for Breach of Covenants.
 
(i) In the event that a covenant included in this Section 5 shall be deemed by
any court to be unreasonably broad in any respect, it shall be modified in order
to make it reasonable and shall be enforced accordingly; provided, however, that
in the event that any court shall refuse to enforce any of the covenants
contained in Section 5, then the unenforceable covenant shall be deemed
eliminated from the provisions of this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining covenants to be
enforced so that the validity, legality or enforceability of the remaining
provisions of this Section 5 shall not be affected thereby.
 
(ii) Executive acknowledges that any breach of Executive’s covenants contained
in this Section 5 will cause irreparable harm to the Company which will be
difficult if not impossible to ascertain, and the Company shall be entitled to
equitable relief, including injunctive relief, against any actual or threatened
breach hereof, without bond and without liability should such relief be denied,
modified or vacated.  Neither the right to obtain such relief nor the obtaining
of such relief shall be exclusive of or preclude the Company from any other
remedy the Company may have hereunder or at law or equity.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
6. Termination.  For purposes of this Section 6, the term “Company” shall mean,
the Company and CETG.
 
(a) Termination for Cause.
 
(i) The Company shall have the right to terminate this Agreement for Cause
(defined below) immediately upon prior written notice.  For purposes of this
Agreement, “Cause” shall include any of the following:
 
(1) Executive’s failure or refusal, after written notice thereof and failure to
cure within five (5) days thereafter, to perform specific written directives
from the members of senior management of the Company which are consistent with
the scope and nature of Executive’s duties and responsibilities under this
Agreement.
 
(2) Dishonesty or disloyalty of Executive relating to the Company.
 
(3) Habitual drunkenness or use of drugs which interferes with the  performance
of Executive’s duties and obligations under this Agreement.
 
(4) Executive’s conviction of any crime involving moral turpitude, fraud,
defalcation or misrepresentation.
 
(5) Any gross or willful misconduct of Executive.
 
(6) Any breach of Executive’s covenants contained in Section 5, or any material
breach of this Agreement by Executive, including the representations and
warranties contained in Section 14.
 
(7) A material breach of Executive’s representations, warranties or covenants
contained in the Merger Agreement.
 
(ii) If this Agreement is terminated for Cause pursuant to this Section 6(a),
the Company shall have no further obligations to Executive under this Agreement
other than the Company’s obligation (A) to pay Base Salary accrued to the date
of termination, (B) to pay any bonus that has been earned and not paid, and (C)
to reimburse Executive for expenses incurred by Executive that are reimbursable
pursuant to Section 3(e).  Upon termination for Cause, Executive’s covenants
under Section 5 shall remain in full force and effect until the expiration of
the Restricted Period.
 
(b) Termination Without Cause or for Good Reason.  If the Company terminates the
employment of Executive prior to the end of the Term of this Agreement for any
reason other than for Cause, or if Executive terminates this Agreement for “Good
Reason” (defined below), Executive shall be entitled to (i) to pay Base Salary
accrued to the date of termination, (ii) to pay Base Salary for a period of six
(6) months following the date of the Executive’s separation from service (within
the meaning of Section 409A of the Internal Revenue Code) (“Severance”), (iii)
to pay any bonus that has been earned and not paid, (iv) to vest all Employee
Options, making each grant of options immediately exercisable in full, and (v)
to reimburse Executive for expenses incurred by Executive that are reimbursable
pursuant to Section 3(e).  Amounts payable hereunder representing Base Salary
shall be paid during the regular payroll periods applicable to Executive (as if
Executive were then employed). Executive’s covenants under Section 5 shall
remain in full force and effect until the expiration of the Restricted
Period.  “Good Reason” means any of the following:  (i) a material diminution of
the Executive’s position, authority, duties or responsibilities; provided that,
for purposes of clarification, a change in the Executive’s reporting
relationship as in effect on the date hereof shall not constitute Good Reason;
and (ii) a material decrease in the Executive’s Base Salary in effect
immediately prior to such decrease or in other material benefits, other than, in
either such case, in connection with a reduction occasioned by the Company’s
business conditions or prospects and applicable to all similarly situated
Company employees; provided however, the Executive’s termination shall be for
Good Reason, if and only if, the Company has not cured such circumstances within
20 days after receipt of written notice of such reason from the
Executive.  Notwithstanding anything to the contrary in this Section 6(b), the
Severance shall be conditioned upon the Executive’s execution and non-revocation
of a general release of claims and covenant not to sue in a form reasonably
satisfactory to the Board and on the Executive’s continued compliance with the
restrictive covenants set forth in Section 5 hereof.  If the release has not
been executed by the date on which payment is otherwise due hereunder, such
payment shall be forfeited and the Executive shall have no right to such
payment.  Notwithstanding any other provision of this Section 6(b), if the
Executive is a “specified employee” on the date of the Executive’s separation
from service, no payment shall be made to Executive during the six-month period
following the Executive’s separation from service in excess of two times the
lesser of (A) the sum of the Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the taxable year of
the Executive in which the Executive has a separation from service (adjusted for
any increase during that year that was expected to continue indefinitely if the
Executive had not separated from service), or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which the Executive has a separation from
service.  Any amount in excess of the foregoing limitation shall be paid on the
date that is six months and one day following the Executive’s separation from
service.
 
(c) Voluntary Termination by Executive.  Executive may voluntarily terminate
Executive’s employment by providing the Company thirty (30) days prior written
notice, in which case this Agreement shall terminate forthwith and all
obligations of each party to the other under this Agreement shall terminate
immediately, other than the Company’s obligation (i) to pay Base Salary accrued
to the date of termination, (ii) to pay any bonus that has been earned and not
paid, and (iii) to reimburse Executive for expenses incurred by Executive that
are reimbursable pursuant to Section 3(e).  Upon termination for Cause,
Executive’s covenants under Section 5 shall remain in full force and effect
until the expiration of the Restricted Period.
 
- 4 -

--------------------------------------------------------------------------------


 
 
7. Withholding of Taxes.  The Company may withhold from any benefits payable
under the Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
 
8. Inventions, Designs and Product Developments.  All right, title and interest
in and to the inventions, innovations, designs, artwork, logos, trade dress,
ideas, processes, improvements, trade secrets and patentable and copyrightable
material that Executive develops or conceives of, solely or jointly with others,
whether or not patentable or copyrightable, at any time during the employment of
the Executive by the Company and which relate to potential or actual business
activities of the Company (collectively, the “Developments”) shall be owned by
the Company.  Nothing to the contrary contained herein, Executive hereby
assigns, transfers and conveys to the Company all of Executive’s right, title
and interest in and to any and all such Developments.  Executive shall disclose
fully, as soon as practicable and in writing, all Developments to the
Company.  If requested to do so by the Company, Executive agrees to provide the
Company with any document or perform any act necessary to enable the Company to:
(a) complete and obtain patent, trademark or copyright applications or
registrations; (b) complete and obtain extension, validation, reissue,
continuance or renewal applications or registrations and (c) evaluate or oppose
any trademark or design applications, registrations or uses by third parties
under United States or foreign law with respect to any Developments. The Company
will be responsible for the preparation of any such instruments, documents and
papers and for the prosecution of any such proceedings and will reimburse
Executive for all reasonable expenses incurred by Executive in compliance with
the provisions of this Section 8.  Notwithstanding anything to the contrary
contained in this Section 8, inventions, innovations, etc., that meet the
following conditions shall not be considered Developments: (x) it was developed
entirely on Executive’s own time, (y) no equipment, supplies or facilities of
the Company were used in its development, and (z) it either does not relate to
the business (actual or demonstrable anticipated research and development) of
the Company or does not result from work performed by Executive for the Company.
 
9. Benefit.  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as expressly provided
herein, the rights, benefits and obligations of Executive under this Agreement
are personal to Executive, and any voluntary or involuntary alienation,
assignment or transfer by Executive shall be null and void.  The Company may
transfer this Agreement to CETG or any entity wholly owned (whether directly or
indirectly) by CETG.
 
10. Severability.  If any provision of this Agreement, as applied to any party
or to any circumstance, shall be found by a court to be void, invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement or the application of any such provision in any other circumstance, or
the validity or enforceability of this Agreement.
 
11. Entire Understanding.  This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained herein and
supersedes all prior and collateral agreements, understandings, statements and
negotiations of the parties, including that certain Employment Agreement dated
November 27, 2007 by and between Executive and the Company and the Shareholders
Agreement dated November 26, 2007 by and among Executive and Hotwell Ges.m.b.H
(the “Prior Agreements”).  Each party acknowledges that no representations,
inducements, promises or agreements, oral or written, with reference to the
subject matter hereof have been made other than as expressly set forth
herein.  This Agreement may not be modified or rescinded except by a written
agreement signed by both parties.
 
12. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given if by facsimile, when
received by the other party, of if by mail, or certified when deposited in the
U.S. mail in a registered postage prepaid envelope, return receipt requested and
addressed:  If to Executive, Joseph Sites, 129 Scenic Ridge Drive, Venetia, PA 
15367; and if to the Company, c/o CETG, 8351 North High Street, Suite 101,
Columbus, Ohio 43235 (Attn: CEO).
 
13. Consideration.  Executive acknowledges that the proceeds received by the
Seller pursuant to the Agreement and Plan of Merger (from which Executive
derives a direct benefit), Executive’s continued employment during the Term of
this Agreement (and any extension thereof) and the other compensation and
benefits provided in this Agreement are sufficient compensation and
consideration for purposes of entering into the restrictions and limitations
provided herein, including, but not limited to, the restrictions and limitations
set forth in Section 5 (Covenants Regarding Confidential Information and Other
Matters) and Section 8 (Inventions, Designs and Product Developments).
 
14. Executive’s Representations.  Executive represents and warrants to the
Company that (a) Executive is free to enter into this Agreement, (b) this
Agreement and Executive’s obligations hereunder do not violate the terms of any
other agreement to which Executive is a party or by which Executive is bound and
(c) Executive is not subject to any confidentiality agreement, non-competition
agreement, non-solicitation agreement or any other similar agreement that
restricts Executive’s ability to perform the services for the Company for which
Executive was hired.
 
15. Release and Waiver of Prior Agreement.  Executive and the Company hereby
agree the Prior Agreement has been terminated, and Executive knowingly and
voluntarily releases and forever discharges, the Company and all of its
affiliates, parents, subsidiaries and related entities, and all of their past,
present and future officers, directors, shareholders, employees, agents,
attorneys and assigns (collectively, the “Released Parties”), from any federal,
state, or local claims, demands, actions, liabilities, suits or causes of
action, at law or equity or otherwise, and any and all rights to or claims for
attorneys’ fees or damages (including backpay, compensatory, punitive, or
liquidated damages) or equitable relief, which he has or may have against any or
all of the Released Parties, whether such claims are known or unknown, arising
from Executive’s employment with the Company (or any of its successors or
affiliates) or the termination of the Prior Agreement.  This release includes,
but is not limited to:
 
- 5 -

--------------------------------------------------------------------------------


 
(a) All claims and any obligations or causes of action arising from such claims,
which could have been raised under common law, including wrongful or retaliatory
discharge, breach of contract, any action arising in tort, including libel,
slander, defamation, intentional infliction of emotional distress;
 
(b) Any claims arising under any local, state or federal law, constitution,
ordinance, or regulation, including but not limited to: the Age Discrimination
in Employment Act, as amended, including the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act
of 1866 and 1871, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Occupational Safety and Health Act, the Equal Pay Act, the Americans With
Disabilities Act, the Family Medical Leave Act, the Employee Retirement Income
Security Act of 1974, as amended, the National Labor Relations Act, or the fair
employment practices act of any state or municipality; and
 
(c) All claims arising in tort or contract or under any statute for actual and
punitive damages, pecuniary and non-pecuniary compensation, bonuses, vacation,
commissions, stock or unit options or other equity interests, payments or other
benefits under employee pension and welfare benefit plans, severance (including
under any severance pay plan governed by state or federal law), and attorneys’
fees and costs.
 
Executive specifically waives the benefit of any statute or rule of law which,
if applied to this Agreement, would otherwise exclude from its binding effect
any claims not now known by Executive to exist.  Notwithstanding the foregoing,
this release and discharge does not include a waiver of any rights or claims
arising under this Agreement.  Nor does this release waive claims arising after
the date of this Agreement or claims that otherwise cannot be released by law.
 
16. Waiver.  Failure by either party to insist upon strict compliance with any
of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
right or remedy hereunder at any time be deemed a waiver or relinquishment of
such right or remedy.
 
17. Enforcement Costs.  If any party institutes any action or proceeding to
enforce this Agreement or any provision herein, or for damages by reason of any
alleged breach of this Agreement, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with the action or proceeding.
 
18. Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Ohio applicable to contracts made and to be performed therein.
 
19. Counterparts.  This Agreement may be executed in multiple counterparts, all
of which together shall constitute one and the same instrument.
 


[Signature Page Follows]



 
- 6 -

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.





 
/s/ Joseph Sites
Joseph Sites, an individual
         
Hotwell Services, Inc.
 
By: /s/ Timothy W. Crawford                                          
Its: Chief Executive Officer       
         
Capital City Energy Group, Inc.
 
By: /s/ Timothy W. Crawford
Its: Chief Executive Officer      


 

 
- 7 -

--------------------------------------------------------------------------------

 